MEMORANDUM **  A1 McZeal and Vien-Phuong Thi Ho appeal pro se from the district court’s order denying their motion for reconsideration of the district court’s dismissal of their action alleging federal and state law claims in connection with unlawful detainer proceedings in state court. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion. Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We affirm. The district court did not abuse its discretion by denying appellants’ motion for reconsideration because appellants failed to establish any basis for such relief. See id. at 1262-63 (setting forth grounds for reconsideration under Fed. R. Civ. P. 60(b)). The district court did not abuse its discretion by denying appellants’ motion to strike defendants’ motions to dismiss because appellants failed to show how they were prejudiced by defendants’ technical non-compliance with the local rules. See El Pollo Loco, Inc. v. Hashim, 316 F.3d 1032, 1038, 1041 (9th Cir. 2003) (setting forth standard of review). The district court did not abuse its discretion by taking judicial notice of publicly recorded documents. See Fed. R. Evid. 201(b)(2); United States v. Woods, 335 F.3d 993, 1000-01 (9th Cir. 2003) (setting forth standard of review). The district court did not abuse its discretion by dismissing the action without leave to amend because further amendment would be futile. See Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of review and explaining that dismissal without leave to amend is proper when amendment would be futile). We do not consider matters not specifically and distinctly raised and argued in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009). AFFIRMED.   This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3,